           IN THE UNITED STATES DISTRICT COURT
        FOR THE MIDDLE DISTRICT OF NORTH CAROLINA

ADIAHA STRANGE, et al.,
AISHA PHILLIPS, et al.,
ADRIAN NICHOLSON, et al.,
                                                   Civil Action Nos.
AMELIA GREEN, et al.,
                                                1:19-cv-321-CCE-JEP
ASIA ARCHIE, et al.,
                                                1:19-cv-325-CCE-JEP
ALEXIS CANNON, et al.,
                                                1:19-cv-519-CCE-JEP
                     Plaintiffs,
                                                1:19-cv-670-CCE-JEP
                                                1:19-cv-575-CCE-JEP
v.
                                                1:19-cv-823-CCE-JEP
SELECT MANAGEMENT
RESOURCES, LLC, et al.,
                    Defendants.


             DEFENDANTS’ RESPONSE TO PLAINTIFFS’
                    MOTION TO LIFT STAY

      NOW    COME     Defendants,    Select   Management    Resources,   LLC

(“Select”), Anderson Financial Services, LLC (“Anderson”), LoanMax, LLC

(“Loan Max”), LoanSmart, LLC (“Loan Smart”), Kipling Financial Services,

LLC (“Kipling”), and North American Title Loans, LLC (“North American”)

(collectively, “Defendants”) through their counsel, and submit this Response

to Plaintiffs’ Motion to Lift Stay submitted on December 23, 2019.

                  STATEMENT OF RELEVANT FACTS

      Defendants agreed to settle the claims of 500 individual Plaintiffs in

early December. Although Plaintiffs correctly state that each Mutual Release

and Confidentiality Agreement (the “Agreements”) set a beginning payment




     Case 1:19-cv-00321-CCE-JEP Document 68 Filed 01/13/20 Page 1 of 6
date of December 10, 2019, the Agreements also provide that late payments

shall incur a liquidated damages amount of $15.00 per day, per unpaid

Plaintiff, following December 17, 2019.

      On December 13, 2019, counsel for Plaintiffs was informed that there

would be a delay in Defendants’ ability to make all of the agreed-upon

payments by December 17, 2019, but that Defendants were committed to

fulfilling their payment obligations and would do so with the agreed-upon

liquidated damages.

      Since that time, Defendants have paid the agreed-upon settlement

amounts for more than 50% of the 500 Plaintiffs, including all applicable

liquidated damages, and continues to make payments under the remaining

Agreements. Moreover, Defendants have returned the titles with the liens

released and marked all disputed contracts as paid for all of the Plaintiffs

who have agreed to sign the Agreements. During the payment period, when

Plaintiffs’ counsel has identified particular Plaintiffs who were subject to

unique hardship due to late payment, Defendants prioritized those payments.

Exhibit 1 to the Declaration of Kenneth R. Wayco, filed contemporaneously

herewith, is a true and accurate list of the Plaintiffs who have received their

payments, plus the appropriate liquidated damages for late payments, under

the Agreements.



                                       2


     Case 1:19-cv-00321-CCE-JEP Document 68 Filed 01/13/20 Page 2 of 6
          Defendants have acted to fulfill their obligations under the Agreements

to the best of their constrained ability, and fully intend to continue doing so.

                                   ARGUMENT

          Plaintiffs’ Motion is overbroad and premature. Of the 516 Plaintiffs

listed in Plaintiffs’ Exhibit 1 [D.E. 67-1], eleven of those individuals were not

included in the December Agreements, and 251 of them have received their

payments, rendering the Motion moot as to their individual claims. Indeed,

the Plaintiffs who have received their payments and titles are obligated

under the terms of the Agreements to dismiss their claims within thirty days

of receiving their payments, which they have not done as of the time of this

filing.

          Furthermore, Defendants are still making consistent efforts to comply

with the Agreements and are abiding by the agreed-upon liquidated damages

provision in the Agreements. Defendants have endeavored to keep Plaintiffs

informed of Defendants’ intentions and progress, and have worked with

Plaintiffs where there were errors in payments made or title transfers. At

this point in time, lifting the stay to involve the Court in an ongoing

settlement process that is still being pursued in good faith is premature.




                                          3


      Case 1:19-cv-00321-CCE-JEP Document 68 Filed 01/13/20 Page 3 of 6
                                   CONCLUSION

      For the reasons set forth herein, Defendants ask this Court to deny

Plaintiffs’ Motion to Lift Stay.

      Respectfully submitted this the 13th day of January, 2020.

                                      /s/ Catherine R. L. Lawson
                                      Catharine Biggs Arrowood
                                      N.C. State Bar No. 6984
                                      Melanie Black Dubis
                                      N.C. State Bar No. 22027
                                      Catherine R. L. Lawson
                                      N.C. State Bar No. 44574
                                      PARKER POE ADAMS & BERNSTEIN LLP
                                      301 Fayetteville Street, Suite 1400
                                      Raleigh, North Carolina 27601
                                      Telephone: (919) 828-0564
                                      Facsimile: (919) 834-4564
                                      Email: catherinelawson@parkerpoe.com
                                             melaniedubis@parkerpoe.com
                                             cbarrowood@parkerpoe.com

                                      Attorneys for Defendant




                                        4


     Case 1:19-cv-00321-CCE-JEP Document 68 Filed 01/13/20 Page 4 of 6
                    CERTIFICATE OF COMPLIANCE

      I HEREBY CERTIFY that the foregoing document complies with the

word count limits contained in LR 7.2(f)(1)(A). The word processing software

used to prepare this brief was Microsoft Word for Office 365.

                                    /s/ Catherine R. L. Lawson
                                    Catherine R. L. Lawson
                                    N.C. State Bar No. 44574
                                    PARKER POE ADAMS & BERNSTEIN LLP
                                    301 Fayetteville Street, Suite 1400
                                    Raleigh, North Carolina 27601
                                    Telephone: (919) 828-0564
                                    Facsimile: (919) 834-4564
                                    Email: catherinelawson@parkerpoe.com




                                      5


     Case 1:19-cv-00321-CCE-JEP Document 68 Filed 01/13/20 Page 5 of 6
                       CERTIFICATE OF SERVICE

      The undersigned hereby certifies that a copy of the foregoing

Defendants’ Response to Plaintiffs’ Motion to Lift Stay was electronically

filed with the Clerk of the Court by using the CM/ECF System which will

automatically send notice of the filing to the following counsel:

                        James Robert Faucher
                        Brown, Faucher, Peraldo & Benson, PLLC
                        822 N. Elm St., Ste. 200
                        Greensboro, NC 27401
                        Email: james@greensborolawcenter.com
                        Counsel for Plaintiffs

                        Scott F. Wyatt
                        Donavan J. Hylarides
                        Wyatt Early Harris Wheeler LLP
                        1912 Eastchester Drive, Suite 400
                        High Point, NC 27265
                        Email: swyatt@wehwlaw.com
                               dhylarides@wehwlaw.com
                        Counsel for Defendants

      This the 13th day of January, 2020.

                                     /s/ Catherine R. L. Lawson
                                     Catherine R. L. Lawson
                                     N.C. State Bar No. 44574
                                     PARKER POE ADAMS & BERNSTEIN LLP
                                     301 Fayetteville Street, Suite 1400
                                     Raleigh, North Carolina 27601
                                     Telephone: (919) 828-0564
                                     Facsimile: (919) 834-4564
                                     Email: catherinelawson@parkerpoe.com

                                     Attorneys for Defendants



                                        6


     Case 1:19-cv-00321-CCE-JEP Document 68 Filed 01/13/20 Page 6 of 6
